 



Exhibit 10.8

CHANGE IN CONTROL AGREEMENT WAIVER

     THIS AGREEMENT is made as of [      ], 2002, among [Executive] (the
“Executive”), IPC Information Systems, Inc. (“IPC”) and IPC Acquisition Corp.
(“Parent”).

     WHEREAS, the Executive is currently employed by IPC and is a party to a
Change in Control Agreement with IPC dated November      , 2001 (the “CIC
Agreement”); and

     WHEREAS, pursuant to that certain Purchase Agreement among Global Crossing
Ltd., Asia Global Crossing Ltd., Global Crossing North America Holdings Inc.,
Saturn Global Network Services Holdings Limited, IXnet Hong Kong Ltd. and Asia
Global Crossing (Singapore) Pte Ltd., as the Sellers, and GS Capital Partners
2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS Capital Partners 2000
GMBH & Co. Beteiligungs KG, Bridge Street Special Opportunities Fund 2000, L.P.,
GS Capital Partners 2000 Employee Fund, L.P. and Stone Street Fund 2000, L.P.
and Parent, as Buyer, dated as of November 16, 2001 (the “Purchase Agreement”),
Parent has acquired all of the outstanding shares of common stock of IPC and IPC
is a wholly owned subsidiary of Parent;

     WHEREAS, the Executive, IPC and Parent desire that the CIC Agreement be
terminated and that the Executive waive all rights thereunder and that in
consideration of such termination and waiver, the Executive (i) be granted
options to purchase shares of the common stock of Parent and (ii) be provided
with certain severance benefits, in each case as provided herein.

     NOW THEREFORE, in consideration of the premises and the mutual covenants
herein contained, IPC, Executive and Parent hereby agree as follows:

     1.     Executive hereby waives any and all rights he may have under the CIC
Agreement and the CIC Agreement is hereby terminated and shall no longer have
any force or effect.

     2.     As soon as practicable following the date hereof, Executive shall be
granted an option to purchase      shares of Parent common stock with an
exercise price of $          per share, pursuant to terms of the Parent’s 2002
Stock Option Plan attached hereto as Exhibit A and the form of Nonqualified
Stock Option Agreement attached hereto as Exhibit B.

     3.     In the event the Executive’s employment with IPC is terminated prior
to the first anniversary of the Closing (as defined in the Purchase Agreement)
by IPC or Parent for any reason other than for Cause (as defined below) or by
the Executive for Good Reason (as defined below), the Executive shall be
entitled to the following severance payments and benefits:

          (a)  Salary continuation at the rate in effect upon such termination
or at the rate in effect prior to the Closing, whichever is higher, for a period
of one-hundred

 



--------------------------------------------------------------------------------



 



and eighty (180) days following the date of such termination of employment (the
“Severance Period”);

          (b)  A lump sum cash payment, payable upon the last day of the
Severance Period, in an amount equal to the 50% of the higher of (x) the
Executive’s target annual bonus, if any, for the 2000 fiscal year or (y) the
Executive’s target annual bonus for the year in which such termination of
employment occurs;

          (c)  Continuation during the Severance Period of the Executive’s (and
the Executive’s eligible dependents) health and life insurance benefits, at the
same cost to the Executive, and at the same coverage level as in effect as of
the date of the Executive’s termination of Employment (subject to changes in
coverage levels applicable to employees of IPC and its subsidiaries). The
applicable COBRA health insurance benefit continuation period shall commence at
the beginning of the Severance Period.

     4.     The severance payments and benefits provided for herein are in lieu
of any severance benefits the Executive would otherwise be entitled to as a
result of the Executive’s termination of employment. The Agreement shall not
effect the Executive’s rights to any severance benefits the Executive may be
entitled to in connection with a termination of employment that occurs on or
after the first anniversary of the Closing under any severance plan sponsored by
Parent, IPC or any of their subsidiaries.

     5.     For purposes of this Agreement, the following terms shall have the
meanings indicated below:

          (a)  “Cause” for termination of the Executive’s employment shall mean
the Executive’s (i) intentional failure or refusal to perform reasonably
assigned duties, (ii) dishonesty, willful misconduct or gross negligence in the
performance of the Executive’s duties, (iii) involvement in a transaction in
connection with the performance of the Executive’s duties to Parent, IPC or any
of their subsidiaries which transaction is adverse to the interests of Parent,
IPC or any of their subsidiaries and which is engaged in for personal profit,
(iv) willful violation of any law, rule or regulation in connection with the
performance of the Executive’s duties (other than traffic violations or similar
offenses), (v) indictment, conviction or plea of no contest to any felony or
other crime involving moral turpitude, (vi) action or inaction materially
adversely affecting the reputation of the Parent, IPC or any of their
subsidiaries (vii) breach of any non-disclosure, non-solicitation or
non-competition covenants contained in any option, employment or other agreement
with IPC or Parent.

          (b) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence, without the Executive’s consent of (i) a
reduction in the Executive’s annual base salary, (ii) a reduction in the
Executive’s target bonus percentage by more than ten (10) percentage points, or
(iii) the relocation of the Executive’s principal place of employment to a
location more than 50 miles from the location of such principal place of
employment immediately prior to the Closing.

2



--------------------------------------------------------------------------------



 



     6.     This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, written or oral, between them as to such subject matter. This
Agreement may not be amended or modified except by an instrument in writing duly
signed by the party to be charged.

     7.     This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, personal representatives,
estates, successors (including, without limitation, by way of merger) and
assigns.

     8.     This Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of law principles thereof.

     9.     This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

     IN WITNESS WHEREOF, the parties have signed this Agreement as of the date
set forth above.

        IPC INFORMATION SYSTEMS, INC.         By:    

--------------------------------------------------------------------------------

    Name:
Title:         IPC ACQUISITION CORP.         By:    

--------------------------------------------------------------------------------

    Name:
Title:         EXECUTIVE          

--------------------------------------------------------------------------------

    Print Name:

3